Title: To Thomas Jefferson from Bernard Peyton, 26 January 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
26 Januy 1824
Agreeable to the request contained in yours of the 23d now before me, have this day remitd check to John Steele Esqe of Philadelphia, (collector of the Port) for sixty and 85/100 Dollars—The Wines have not yet arrived, when they do, will forward them by Johnson’s boat as requested—Jefferson has not yet arrived, but is expected to-day, he will be in time for my purposes, & I have to thank you & him for the promptness with which your aid has been afforded, I shall however not need more than the balance due me, from each, to make up the amt I shall require, added to any other resources—Flour remains at $5, & not active. Vessels are not to be had to carry it off, which has carried fair accumulation of it, 4 ⅞ Cost, & $5 sixty days, is a fair quotation at present, but from its dullness in other markets, fear it will become more so here—wheat 92 @ 95¢—Your assured friendBernard Peyton